McAdam, C. J.
The defendant was bound to know how much money it had on deposit to the credit of Gentil at the time the attachment was served, so as to be able to give a truthful certificate thereof. Code, §§ 650, 651. Its neglect to perform this duty estops it from alleging its ignorance of the fact which performance would have made known. 1 Wait, Pr. 170. If the defendant had performed its duty, it could have determined for itself the question it now seeks to have determined by others at their expense. The attachment only bound the money which the defendant had on deposit when the attachment was served. A subsequent deposit could be reached only by a new service of the attachment. Code, § 644. In applying this provision to the present case it must be remembered that the law, as a rule, does not regard the fractional parts of a day, except to prevent injustice, and to determine the priorities of acts done or liens secured, in which case the hour may become material. The conflicting claims to the fund on deposit did not arise on the same day, so that the defendant ought to be able to determine its legal rights and liabilities without resorting to i nteipleader. ■ However this may be, the defendant can gain nothing by its neglect; and, if the hour is material, it is its own fault that it did not make a note of it at the time. For these reasons the motion for interpleader will be denied, without costs.